REASONS FOR ALLOWANCE
Claims 1, 4-11, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claim 11), the recitation “A method for correcting display brightness of a display module, comprising: receiving target brightness of the display module; determining chromaticity coordinates of sub-pixels of various colors according to characteristics of luminescence of the sub-pixels of various colors in the display module; for each sub-pixel, calculating a first intermediate parameter value of the each sub-pixel based on a first factor and a second factor in the chromaticity coordinate of the each sub-pixel by a first preset calculation rule, wherein the first intermediate parameter value comprises a first parameter component, a second parameter component and a third parameter component; calculating a second intermediate parameter value of the target brightness based on a third factor and a fourth factor in the chromaticity coordinate of the target brightness by a second preset calculation rule, wherein the second intermediate parameter value comprises a first target component, a second target component and a third target component; obtaining a three-by-three first matrix by arranging first intermediate parameter values of the sub-pixels of various colors according to a first preset arrangement rule; determining an inverse matrix of the first matrix; and calculating target brightness components according to the inverse matrix and the second intermediate parameter value;  determining an initial gamma register value according to the target brightness components of the sub-pixels of various colors corresponding to the target brightness; performing gamma correction on the display module according to the initial gamma register value, and detecting the display brightness of the corrected display module; and 2in response to determining that a difference value between the display brightness and the target brightness exceeds a first preset range, correcting the display brightness by adjusting the initial gamma register value according to the difference value “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621